The Honorable Shane Broadway State Senator 201 S.E. 2nd Street Bryant, AR 72022
Dear Senator Broadway:
I am writing in response to your request for my opinion on a series of questions you have submitted on behalf of a constituent. I will paraphrase these questions as follows:
  1. Does the witness fee provided for in A.C.A. § 16-43-208 apply only to subpoenas being served on witnesses served by the sheriff of the county?
  2. Pursuant to provisions of A.C.A. § 16-43-208, how is service provided for witnesses who live in one county but are called to testify in another?
  3. Are police officers who are called to testify by the prosecution allowed to receive a witness fee plus mileage at the expense of the county? Are other witnesses called by the prosecution allowed to receive this same fee? If not, isn't that discrimination?
  4. Are police officers who are called to testify by the defendant allowed to receive a witness fee plus mileage? Are other witnesses called by the defense allowed to receive this same fee? If not, isn't that discrimination?
  5. If several different charges against a defendant are consolidated into one trial, is that defendant allowed six witnesses for each misdemeanor charge and/or twelve witnesses for each felony charge?
  6. Is a misdemeanor defendant limited to four or six witnesses if he is being tried on four separate charges in one trial?
  7. Why do some police officers receive overtime pay for attendance at trial, whereas private citizens receive only a witness fee?
  8. Is the practice of requiring defendants to pay for subpoena service and witness fees contrary to provisions of A.C.A. § 16-43-208?
  9. What statute, rule or regulation gives the Saline County Sheriff or Saline County Judge authority to retain any portion of bond money paid by a private citizen to release an individual from custody?
RESPONSE
I must respectfully decline to answer your questions, which are essentially the same as the questions I declined to answer in the attached Ark. Op. Att'y Gen. No. 2003-309. As I noted in my companion opinion, I am not authorized to opine on issues that have been or are the subject of private litigation.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JD/cyh